Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 1 of 25 PageID: 257




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 FREEDOM FUNDING GROUP, INC.

            Plaintiff/Counterclaim Defendant,
                                                    Case No. 3:20-cv-18404 (BRM)(ZNQ)
 vs.

 THE FREEDOM FUNDINGGROUP,
 L.L.C. et al.

            Defendants;

 GERALD A. FIRESTONE and
 LAWRENCE GORDON,

       Counterclaimants/Third-Party
 Plaintiffs

 v.

 NERSES KHACHATRYAN and OLGA
 GOROVITS,                                            COUNTERCLAIM, THIRD-PARTY
                                                        COMPLAINT, ANSWER AND
            Third-Party Defendants.                      AFFIRMATIVE DEFENSES


       Counterclaimants/Third-Party Plaintiffs Gerald A. Firestone and Lawrence

 Gordon, for their Counterclaim and Third-Party Complaint against Freedom

 Funding Group, Inc., Nerses Khachatryan, Olga Gorovits, do hereby say:

                                      INTRODUCTION

       1.    This Action should have been a simple matter between the owners of the

 Counterclaim Defendant—Nerses Khachatryan, Gerald A. Firestone, and Lawrence

 Gordon—to wind down the affairs of the Counterclaim Defendant after the business

 partners reached an impasse as to its operation.


                                                1
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 2 of 25 PageID: 258




    2.    Instead of proceeding with a reasonable and orderly resolution of the

 Counterclaim Defendant’s affairs, Third-Party Defendant Nerses Khachatryan

 caused the Counterclaim Defendant to file a Verified Complaint that is filled with

 lies and contains an acknowledgement that the Plaintiff was artfully attempting to

 plead around facts that would have doomed at least one cause of action.

                     PARTIES NOT OTHERWISE IDENTIFIED

    3.    Third-Party Plaintiff and Counterclaimant Gerald A. Firestone is a New

 Jersey resident with an address of 43 Lakeland Drive, Port Monmouth, New Jersey

 07758.

    4.    Third-Party Plaintiff and Counterclaimant Lawrence Gordon is a New York

 resident with an address of 2049 East 72nd Street, Brooklyn, New York 11234.

    5.    Third-Party Defendant Nerses Khachatryan is a New Jersey resident with

 an address of 56 Nutmeg Road, Matawan, New Jersey 07747.

    6.    Olga Gorovits is a New Jersey resident with an address of 264 Stevens

 Court, New Milford, New Jersey 07646.

                            JURISDICTION AND VENUE

    7. Jurisdiction is appropriate pursuant to 28 U.S.C. § 1367 because the claims

 are so related to the original action as to form part of the same case or controversy

 under Article III of the United States Constitution.

    8. The Third-Party Complaint is appropriate pursuant to Rule 14.




                                           2
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 3 of 25 PageID: 259




                              FACTUAL BACKGROUND

    9. The Counterclaim Defendant originates business loans for non-traditional

 lenders.

    10. It operates its business by buying commercially available leads and sending

 those leads solicitation emails.

    11. The company from which it buys its leads, Meridian Leads, maintains a

 publicly available website, meridianleads.com, that advertises that part of its

 business is generating leads for small business lenders.

    12. The leads sold by Meridian to the Counterclaim Defendant are non-exclusive,

 meaning that the same data can be sold over and over again to competing business.

 Attached hereto as Exhibit A is a true and correct copy of a letter confirming the

 non-exclusive nature of the leads.

    13. Meridian generates the lead list from publicly-available information. Ex. A.

    14. If a business responds to a solicitation, the Counterclaim Defendant will

 attempt to match the business with a lender willing to make the loan.

    15. If the loan closes, the Counterclaim Defendant deducts its fee from the

 disbursement of the loan proceeds.

    16. It should come as no surprise that 2020 was a challenging year for the

 Counterclaim Defendant’s business.

    17. Indeed, from January through late September 2020, the Counterclaim

 Defendant had only earned approximately $50,000.




                                           3
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 4 of 25 PageID: 260




    18. Thus, the Counterclaim Defendant applied for and received an Economic

 Injury Disaster Loan (“EIDL”).

    19. Third-Party Defendant Khachatryan and the Individual Defendants used the

 EIDL funds for a permitted purpose: income replacement for services actually

 rendered to the Counterclaim Defendant.

    20. In fact, it was Third-Party Defendant Khachatryan that was directing the

 EIDL distributions, noting that he had an accounting of each shareholder’s share

 “written down.” Attached hereto as Exhibit B are text messages from Defendant

 Khachatryan discussing the distribution of the EIDL funds between the parties.

    21. On or about October 22, 2020, Mr. Khachatryan transferred $54,480.78 from

 the Counterclaim Defendant’s accounts.

    22. By the Third-Party Plaintiffs’ calculations, Third-Party Defendant

 Khachatryan had withdrawn $4,302.82 more from the account than the Third-Party

 Plaintiffs.

    23. When the Third-Party Plaintiffs confronted Third-Party Defendant

 Khachatryan about his excess withdraws, he became belligerent and

 confrontational.

    24. Nearly immediately, Third-Party Defendant Khachatryan began illegally

 excluding the Individual Defendants from participating in the Counterclaim

 Defendants’ operation, and within a week, they were completely frozen out.




                                           4
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 5 of 25 PageID: 261




    25. When Third-Party Defendant Khachatryan froze out the Third-Party

 Plaintiffs, they registered and began operating Defendant The Freedom

 Fundinggroup, L.L.C.

    26. They did so only in response to Third-Party Defendant Khachatryan illegal

 conduct in derogation of his fiduciary duties.

    27. Shortly after registering The Freedom Fundinggroup, L.L.C., the Third-Party

 Plaintiffs ceased operating The Freedom Fundinggroup, and registered and began

 operating Defendant Plaza Funding Group, L.L.C.

    28. Those businesses were also in the loan brokering business.

    29. To establish an ACH account for the new business, Third-Party Plaintiff

 Gordon attempted to transfer the ACH account for which he was personally liable

 that had been established while at the Counterclaim Defendant. Attached hereto as

 Exhibit C is a true and correct copy of the blank ACH agreement that shows on

 page 8 that the signatory is personally guaranteeing it.

    30. Additionally, because Mr. Gordon was the signatory on most of the Plaintiff’s

 lender accounts, he attempted to establish new accounts with those lenders for his

 new businesses.

    31. The core of Counterclaim Defendant’s name, Freedom Funding, is used

 extensively in the industry, with a Google search returning nearly 10,000 matches

 for the specific phrase.

    32. The Counterclaim Defendant’s listing does not even appear on the first page

 of that search.




                                           5
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 6 of 25 PageID: 262




    33. Additionally, Third-Party Defendant Khachatryan stole the Counterclaim

 Defendant’s white eagle service mark from a company called GPS Industries, which

 was using the mark at least several months before the Plaintiff was registered.

 Attached hereto as Exhibit D is a true and correct copy of the stolen service mark.

    34. Perhaps most egregiously, Third-Party Defendant Khachatryan conspired

 with Third-Party Defendant Olga Gorovits to deprive the Third-Party Plaintiffs of

 their ownership interest in the Counterclaim Defendant.

    35. The fact is that Third-Party Plaintiffs and Third-Party Defendant

 Khachatryan were the only owners of the Counterclaim Defendant.

    36. In fact, the Counterclaim Defendant’s original registration showed the Third-

 Party Plaintiffs as its only shareholders. Attached hereto as Exhibit E is an excerpt

 from the Counterclaim Defendant’s organizational documents.

    37. That fact notwithstanding, Third-Party Defendant Khachatryan, acting in

 concert with Third-Party Defendant Gorovits, conspired to submit fraudulent tax

 documents to the Internal Revenue Service purporting to eliminate Third-Party

 Plaintiffs’ ownership of the Counterclaim Defendant.

    38. Specifically, in 2018, the tax return prepared by Gorovits at Nerses’s

 direction, listed the following individuals as owners of Counterclaim Defendant:

          a. Third-Party Plaintiff Gordon – 16.66667%

          b. Non-party Mikael Khachatryan – 33.33333%

          c. Third-Party Plaintiff Firestone – 33.33333%

          d. Linda Gordon – 16.66667%




                                           6
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 7 of 25 PageID: 263




    39. That breakdown showed that the Third-Party Plaintiffs each controlled 1/3rd

 of the company, which in Third-Party Plaintiff Gordon’s case was accomplished him

 and his wife each holding 16.66667%.

    40. In 2019, without the Third-Party Plaintiffs’ knowledge or approval, the tax

 return prepared by Gorovits at Third-Party Defendant Khachatryan’s direction,

 listed the following individuals as owners of Counterclaim Defendant:

              a. Third-Party Plaintiff Gordon – 44.59%

              b. Non-Party Mikael Khachatryan – 18.47%

              c. Third-Party Plaintiff Firestone – 0%

              d. Non-Party Emily Hatutian – 18.47%

              e. Third-Party Defendant Khachatryan – 18.47%

    41. Those tax returns do not reflect the true ownership of the Counterclaim

 Defendant.

    42. Furthermore, since Third-Party Defendant Khachatryan has been in control

 of the Counterclaim Defendant, he has failed to account to the Third-Party

 Plaintiffs for its operations.

                                    COUNT I
   (Declaratory Judgment – Third-Party Plaintiffs/Counterclaimants v. Third-Party
            Defendants Nerses Khachatryan & Counterclaim Defendant)

    43. The foregoing allegations are incorporated herein by reference as if set forth

 at length.




                                             7
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 8 of 25 PageID: 264




    44. Third-Party Nerses Khachatryan & Counterclaim Defendant have denied the

 Third-Party Plaintiffs/Counterclaimants the incidents of shareholders in the

 Counterclaim Defendant.

    45. This in spite of the fact that at all times since its inception, the Third-Party

 Defendants/Counterclaimants have been shareholders of the Counterclaim

 Defendant.

    WHEREFORE, the Third-Party Plaintiffs demand judgment against Third-

 Party Defendant Nerses Khachatryan and Counterclaim Defendant Freedom

 Funding Group, Inc. declaring that the former are shareholders of the Counterclaim

 Defendant.

                                     COUNT II
    (Civil Conspiracy – Third-Party Plaintiff Firestone v. Third-Party Defendants
                             Gorovits and Khachatryan)

    46. The foregoing allegations are incorporated herein by reference as if set forth

 at length.

    47. Third-Party Defendants Gorovits and Khachatryan agreed to engage in a

 pattern of conduct designed to deprive Third-Party Plaintiff Firestone of his rightful

 ownership of the Counterclaim Defendant.

    48. In furtherance of that unlawful end, the Third-Party Defendant Gorovits filed

 at Third-Party Defendant Khachatryan’s direction 2019 tax documents that

 purported to extinguish Third-Party Plaintiff Firestone’s interest in the

 Counterclaim Defendant.




                                            8
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 9 of 25 PageID: 265




    49. Third-Party Plaintiff Firestone has been injured inasmuch as he has been

 denied the incidents of ownership of the Counterclaim Defendant.

    WHEREFORE, the Third-Party Plaintiff Firestone demands judgment against

 Third-Party Defendants Khachatryan and Gorovits for damages in an amount to be

 determined at trial, together with attorneys’ fees and costs.

                                     COUNT III
     (Injunctive Relief – Third-Party Plaintiffs/Counterclaimants v. Third-Party
                                 Defendants Nerses)

    50. The foregoing allegations are incorporated herein by reference as if set forth

 at length.

    51. The relationship between the Counterclaim Defendant’s shareholders has

 been irretrievably broken by, among other conduct, Third-Party Defendant

 Khachatryan’s conduct in freezing out the Third-Party Plaintiffs.

    52. It is, therefore, necessary for the Counterclaim Defendant’s affairs to be

 wound down, for Third-Party Defendant Khachatryan to account for his

 misappropriation of Counterclaim Defendant’s funds, and for the Counterclaim

 Defendant’s corporate existence be terminated.

    WHEREFORE, the Third-Party Plaintiffs demand judgment against Third-

 Party Defendant Khachatryan Khachatryan mandatorily enjoining him to take all

 acts necessary to wind up the Counterclaim Defendant’s affairs, account for income

 generated since he froze out the Third-Party Plaintiffs, and terminate its corporate

 existence.




                                           9
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 10 of 25 PageID: 266




                                                    LANCIANO & ASSOCIATES, LLC
                                                    Counsel for Third-Party Plaintiffs


                                                    By:
                                                       Larry E. Hardcastle, II, Esq.
 Dated: June 15, 2021

                                        ANSWER

    The Defendants, The Freedom Fundinggroup, L.L.C. d/b/a The Freedom

 Funding Group, Plaza Funding Group, L.L.C., Gerald A Firestone, and Lawrence

 Gordon, for their Answer to the Plaintiff’s Complaint, do hereby say:

                                NATURE OF THE CASE

    1.     It is admitted that the Plaintiff is a broker and syndicated lender. The

 Answering Defendants are without information sufficient to admit or deny whether

 or when the Plaintiff’s business would be destroyed absent Court intervention. It is

 denied that the corporeal Defendants terminated their relationship with the

 Plaintiff. In denying the allegation, the corporeal Defendants incorporate their

 above Counterclaim and Third-Party Complaint as the factual predicate for such

 denial.

    2.     Denied. The Plaintiffs Verified Complaint arises out of Third-Party

 Defendant Nerses Khachatryan’s unlawful exclusion of the corporal Defendants

 from the business he and the corporeal Defendants collectively founded. In denying

 the allegation, the corporeal Defendants further incorporate their above

 Counterclaim and Third-Party Complaint as the factual predicate for such denial.




                                            10
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 11 of 25 PageID: 267




    3.   Denied. The corporeal Defendants did not hijack the Plaintiff’s ACH

 Network. In denying the allegation, the corporeal Defendants further incorporate

 their above Counterclaim and Third-Party Complaint as the factual predicate for

 such denial.

    4.   Denied. The corporeal Defendants are the rightful owners of the Plaintiff’s

 intellectual and other property owing to Third-Party Defendant Nerses

 Khachatryan’s unlawful exclusion of the corporal Defendants from the business he

 and the corporeal Defendants collectively founded. In denying the allegation, the

 corporeal Defendants further incorporate their above Counterclaim and Third-Party

 Complaint as the factual predicate for such denial.

    5.   Denied. The corporeal Defendants are the rightful owners of the Plaintiff’s

 intellectual and other property owing to Third-Party Defendant Nerses

 Khachatryan’s unlawful exclusion of the corporal Defendants from the business he

 and the corporeal Defendants collectively founded. In denying the allegation, the

 corporeal Defendants further incorporate their above Counterclaim and Third-Party

 Complaint as the factual predicate for such denial.

    6.   Denied. The entirety of the EIDL funds were used as income replacement

 for services actually rendered to the Plaintiff by the corporeal Defendants.

    7.   Denied.

                            JURISDICTION AND VENUE

    8.   Admitted.

    9.   Admitted.




                                           11
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 12 of 25 PageID: 268




    10. Denied.

    11. Admitted.

    12. It is admitted that Defendant Firestone is a resident of New Jersey. It is

 admitted that the juridical Defendants are limited liability companies organized

 and existing under the laws of the State of New Jersey. It is denied that Defendant

 Gordon is a resident of or maintains an office in New Jersey. It is, therefore, denied

 that New Jersey has personal jurisdiction over Defendant Gordon, as alleged by the

 Plaintiff.

    13. Denied.

                                       PARTIES

    14. Admitted.

    15. Admitted.

    16. Admitted.

    17. Admitted.

    18. Admitted.

                         FACTS COMMON TO ALL COUNTS

    19. It is admitted that the Plaintiff is a broker and syndicated lender. It is

 denied that the Defendants interfered with the Plaintiff’s business. In denying the

 allegation, the corporeal Defendants further incorporate their above Counterclaim

 and Third-Party Complaint as the factual predicate for such denial.

    20. Denied. Access to the ACH Network increases convenience of the operation,

 but is not “mission critical.” In denying the allegation, the corporeal Defendants




                                           12
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 13 of 25 PageID: 269




 further incorporate their above Counterclaim and Third-Party Complaint as the

 factual predicate for such denial. The Defendants are without information sufficient

 to admit or deny the allegations concerning the what entity operates the ACH

 Network or the volume and value of said transactions.

    21. The Defendants are without information sufficient to admit or deny the

 allegations contained herein; the Plaintiff does not identify the lender to which it

 referrers.

    22. It is denied that the mark belongs to the Plaintiff. Instead, at the founding

 of the Plaintiff, Third-Party Defendant Nerses Khachatryan simply stole the mark

 from the then-extant company GPSi, which was using the mark, and changed its

 colors. It is further denied that the words Freedom and Funding are distinctive. As

 of January 11, 2021, a google search for the phrase “Freedom Funding” returns in

 excess of 15,000 results. Finally, it is denied that any of the foregoing is “widely

 recognized by the public and the trade.”

    23. Denied. As set forth in the foregoing paragraphs, at the founding of the

 Plaintiff, Third-Party Defendant Nerses Khachatryan simply stole the mark from

 the then-extant company GPSi, which was using the mark, and changed it colors.

 As such, it possesses no common law rights to the mark’s use.

    24. Denied. As set forth in the foregoing paragraphs, at the founding of the

 Plaintiff, Third-Party Defendant Nerses Khachatryan simply stole the mark from

 the then-extant company GPSi, which was using the mark, and changed it colors.

 As such, it possesses no common law rights to the mark’s use.




                                            13
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 14 of 25 PageID: 270




    25. Denied. As set forth in the foregoing paragraphs, at the founding of the

 Plaintiff, Third-Party Defendant Nerses Khachatryan simply stole the mark from

 the then-extant company GPSi, which was using the mark, and changed it colors.

 As such, it possesses no common law rights to the mark’s use.

    26. Denied. As set forth in the foregoing paragraphs, at the founding of the

 Plaintiff, Third-Party Defendant Nerses Khachatryan simply stole the mark from

 the then-extant company GPSi, which was using the mark, and changed it colors.

 As such, it possesses no common law rights to the mark’s use.

    27. The allegations with respect to the White Eagle service mark are denied. As

 set forth in the foregoing paragraphs, at the founding of the Plaintiff, Third-Party

 Defendant Nerses Khachatryan simply stole the mark from the then-extant

 company GPSi, which was using the mark, and changed it colors. As such, it

 possesses no common law rights to the mark’s use. The allegations with respect to

 the corporeal Defendants’ status as independent contractors whose compensation

 was reflected on 1099s is also denied. In denying the allegation, the corporeal

 Defendants further incorporate their above Counterclaim and Third-Party

 Complaint as the factual predicate for such denial.

    28. Admitted.

    29. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.




                                           14
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 15 of 25 PageID: 271




    30. It is admitted that Defendant The Freedom Fundinggroup, L.L.C. was

 registered on October 23, 2020.

    31. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    32. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    33. The Defendants are without knowledge sufficient to admit or deny the

 herein contained allegations.

    34. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    35. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    36. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    37. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.




                                        15
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 16 of 25 PageID: 272




    38. It is admitted that Defendant Gordon is the owner of the referenced

 website.

    39. Denied.

    40. Denied.

    41. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    42. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    43. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    44. The Defendants are without information sufficient to admit or deny the

 herein contained allegation.

    45. The Defendants are without information sufficient to admit or deny the

 herein contained allegation.

    46. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.




                                        16
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 17 of 25 PageID: 273




    47. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    48. The Defendants are without information sufficient to admit or deny the

 herein contained allegation.

    49. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    50. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    51. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    52. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    53. Admitted.

    54. Admitted.

    55. Admitted.

    56. Admitted.




                                        17
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 18 of 25 PageID: 274




    57. Denied. In denying the allegation, the corporeal Defendants further

 incorporate their above Counterclaim and Third-Party Complaint as the factual

 predicate for such denial.

    58. Admitted. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    59. Admitted. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    60. Admitted. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    61. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    62. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    63. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    64. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    65. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    66. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.




                                        18
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 19 of 25 PageID: 275




    67. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    68. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    69. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

                                      FIRST COUNT
   (Violations of the Computer Fraud and Abuse Act, 18 U.S.C. §§1030(a)(2)(C), 1030(a)(4)
                                       and 1030(b))

    70. The Defendants incorporate herein the previous admissions and denials, as

 applicable, and their Counterclaim and Third-Party Complaint.

    71. Admitted.

    72. Denied. As the Plaintiff admits in the Verified Complaint, the corporeal

 Defendant are “authorized signers as officer” of the Plaintiff. That candid admission

 with the Plaintiff’s instruction that the allegation “needs rephrasing,” constitutes

 an admission both that the claim fails on the actual facts and demonstrates the bad

 faith attempt of the Plaintiff to plead around those facts. See also Van Buren v.

 United States, 141 S. Ct. 1648, 1657 (2021)

    73. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    74. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.

    75. Denied. By way of further explanation, the corporeal Defendants

 incorporate their above Counterclaim and Third-Party Complaint.


                                            19
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 20 of 25 PageID: 276




                                  SECOND COUNT
                        (Unfair Competition (15 U.S.C. § 1125(a))

    76. The Defendants incorporate herein the previous admissions and denials, as

 applicable, and their Counterclaim and Third-Party Complaint.

    77. Denied. By way of further explanation, the Defendants incorporate their

 above Counterclaim and Third-Party Complaint.

    78. Denied. By way of further explanation, the Defendants incorporate their

 above Counterclaim and Third-Party Complaint.

    79. Denied. By way of further explanation, the Defendants incorporate their

 above Counterclaim and Third-Party Complaint.

    80. Denied. By way of further explanation, the Defendants incorporate their

 above Counterclaim and Third-Party Complaint.

    81. Denied. By way of further explanation, the Defendants incorporate their

 above Counterclaim and Third-Party Complaint.

    82. Denied. By way of further explanation, the Defendants incorporate their

 above Counterclaim and Third-Party Complaint.

    83. Denied. By way of further explanation, the Defendants incorporate their

 above Counterclaim and Third-Party Complaint.

    84. Denied. By way of further explanation, the Defendants incorporate their

 above Counterclaim and Third-Party Complaint.

                                     THIRD COUNT
    (Violation of the Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d))

    85. The Defendants incorporate herein the previous admissions and denials, as

 applicable, and their Counterclaim and Third-Party Complaint.


                                           20
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 21 of 25 PageID: 277




    86. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    87. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    88. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    89. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    90. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

                               FOURTH COUNT
                      (Common Law Servicemark Infringement)

    91. The Defendants incorporate herein the previous admissions and denials, as

 applicable, and their Counterclaim and Third-Party Complaint.

    92. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    93. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    94. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    95. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.




                                           21
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 22 of 25 PageID: 278




                                 FIFTH COUNT
                          (Common Law Unfair Competition)

    96. The Defendants incorporate herein the previous admissions and denials, as

 applicable, and their Counterclaim and Third-Party Complaint.

    97. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    98. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

                                    SIXTH COUNT
          (Trafficking in Counterfeit Marks Under New Jersey Law N.J.S.A.
                                      56:3-13.16)

    99. The Defendants incorporate herein the previous admissions and denials, as

 applicable, and their Counterclaim and Third-Party Complaint.

    100. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    101. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

                                SEVENTH COUNT
                  (Unfair Competition in Violation of N.J.S.A. 56:4-1)

    102. The Defendants incorporate herein the previous admissions and denials, as

 applicable, and their Counterclaim and Third-Party Complaint.

    103. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    104. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.




                                            22
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 23 of 25 PageID: 279




                                   EIGHTH COUNT
            (Tortious Interference with Contract and Tortious Interference
                        with Prospective Economic Advantage)

    105. The Defendants incorporate herein the previous admissions and denials, as

 applicable, and their Counterclaim and Third-Party Complaint.

    106. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    107. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    108. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    109. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    110. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    111. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

                                    NINTH COUNT
   (Misappropriation of Trade Secrets in violation of N.J.S.A. 56:15-1 (New Jersey Trade
                                       Secrets Act))

    112. The Defendants incorporate herein the previous admissions and denials, as

 applicable, and their Counterclaim and Third-Party Complaint.

    113. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    114. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.



                                            23
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 24 of 25 PageID: 280




    115. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    116. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

                                    TENTH COUNT
                         (New Jersey Common Law - Conversion)

    117. The Defendants incorporate herein the previous admissions and denials, as

 applicable, and their Counterclaim and Third-Party Complaint.

    118. Admitted.

    119. Admitted.

    120. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    121. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

    122. Denied. By way of further explanation, the Defendants incorporate their above

 Counterclaim and Third-Party Complaint.

                                   RELIEF SOUGHT

    Defendants demand judgment dismissing the Plaintiff’s Complaint with

 prejudice and costs together with an award of attorneys’ fees, costs for the Plaintiff’s

 violation of Federal Rule of Civil Procedure 11, and other relief as deemed

 appropriate.

                              AFFIRMATIVE DEFENSES

    1.   The Plaintiff engaged in fraudulent conduct respecting the Individual

 Defendants’ share ownership thereby relieving them of their obligations hereunder.



                                            24
Case 3:20-cv-18404-BRM-ZNQ Document 25 Filed 06/15/21 Page 25 of 25 PageID: 281




    2.   The Plaintiff’s unclean hands bar its recovery.

                                                  LANCIANO & ASSOCIATES, LLC
                                                  Counsel for Defendants


                                                  By:
                                                     Larry E. Hardcastle, II, Esq.
 Dated: June 15, 2021




                                          25
